Exhibit 10.42
CONFIDENTIAL TREATMENT REQUESTED
Technology License Agreement
     This Technology License Agreement (“Agreement”) is made and entered into as
of September 22, 2008 (“Effective Date”), by and between Transmeta Corporation,
a Delaware corporation having an office at 2540 Mission College Blvd., Santa
Clara, CA 95054 (“Transmeta”), and Intel Corporation (“Intel”), a Delaware
corporation having an office at 2200 Mission College Blvd., Santa Clara, CA
95052 (each of Transmeta and Intel being a “Party” and together the “Parties”).
RECITAL
     In consideration of the License Fee (defined below) paid by Intel to
Transmeta, Intel wishes to obtain from Transmeta and Transmeta is willing to
deliver to Intel a copy of the Transmeta Technology (defined below) and to grant
to Intel a license for Intel to use and exploit the Transmeta Technology, all in
accordance with the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
1. DEFINITIONS
     1.1 “Acquiring Person” means a “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) that
acquires (a) securities representing a majority of the voting power of all of a
Party’s outstanding voting securities or (b) all or substantially all of a
Party’s assets, without regard to the sale of cash or receivables.
     1.2 “Change of Control” means, with respect to a Party, the occurrence of
any of the following events: (a) any consolidation or merger of such Party with
or into any other entity (any such entity, a “Merger Partner”)in which the
holders of such Party’s outstanding shares immediately before such consolidation
or merger do not, immediately after such consolidation or merger, retain stock
representing a majority of the voting power of the surviving entity or stock
representing a majority of the voting power of an entity that wholly owns,
directly or indirectly, the surviving entity; (b) the sale, transfer, or
assignment of securities of such Party representing a majority of the voting
power of all of such Party’s outstanding voting securities to an Acquiring
Person; or (c) the sale of all or substantially all of such Party’s assets,
without regard to the sale of cash or receivables, to an Acquiring Person.
     1.3 “Exploit” means to make, Have Made, import, use, sell, or offer for
sale, reproduce, distribute, create works derivative of, including, without
limitation, to research, develop, modify, enhance, improve, have used, export,
transport, promote, market or have sold or otherwise dispose of.
     1.4 “License Fee” means the fee Intel pays to Transmeta as described in
Section 3 in consideration for the licenses granted by Transmeta to Intel and
Transmeta’s other obligations under this Agreement.
 
* * * Confidential treatment will be requested for portions of this exhibit.
Omissions are designated as [* * *]. A complete version of this exhibit will be
filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     1.5 “Have Made” means for Intel (or a sublicensed third party) to contract
with a third party or parties to perform designing or manufacturing functions
for and on behalf of Intel (or the sublicensed third party).
     1.6 “Integrated Circuit” means an integrated unit comprising one or more
active and/or passive circuit elements associated on one or more substrates,
such unit forming, or contributing to the formation of, a circuit for performing
electrical functions (including, if provided therewith, housing and/or
supporting means).
     1.7 “Intel Licensed Product” means any Licensed Product that Intel or an
Intel Subsidiary Exploits.
     1.8 “Intellectual Property Rights” means mask work rights, copyrights,
rights in trade secrets and know-how, and any other intellectual property rights
recognized in any country or jurisdiction in the world, exclusive of Patent
rights, rights in and to trademarks, trade names, logos, service marks, and
other designations of source.
     1.9 “Licensed Products” means any active or passive circuit element,
apparatus, appliance, circuit assembly, computer, device, equipment, firmware,
housing, Integrated Circuit, instrumentality, material, method, process,
service, software, substrate or other means for calculating, classifying,
combining, computing, detecting, displaying, handling, hosting, imaging,
inputting, manifesting, measuring, modifying, networking, originating,
photographing, playing, printing, processing, providing, receiving, recording,
reproducing, retrieving, scanning, serving, storing, switching, transmitting or
utilizing any data or any other information for any purpose, including without
limitation any component or subsystem thereof and any supplies therefor;
provided, however, that during the Time Period, any of the foregoing that
consists solely or substantially solely of a portion (or the whole) of the
Transmeta Technology in its unmodified form shall not be considered a Licensed
Product.
     1.10 “Patent(s)” means all classes or types of patents (including without
limitation originals, divisions, continuations, continuations-in-part,
extensions or reissues), and applications for these classes or types of patents
throughout the world.
     1.11 “Subsidiary” means any corporation, partnership, limited liability
company or other entity recognized in any jurisdiction in the world, now or
hereafter, in which a Party owns or controls (either directly or indirectly) any
of the following:
          (a) if such entity has voting shares or stock or other voting
securities, at least forty percent (40%) of the outstanding shares or stock or
securities entitled to vote for the election of directors or similar managing
authority; or
          (b) if such entity does not have voting shares or stock or other
voting securities, at least forty percent (40%) of the ownership interest that
represents the right to make decisions for such entity; or
          (c) any other ability to elect at least forth percent (40%) of the
board of directors or similar managing authority of the subject entity, whether
by contract or otherwise.

 



--------------------------------------------------------------------------------



 



     Subsidiary(ies) of Intel will be referred to as “Intel Subsidiary(ies)” and
those of Transmeta will be referred to as “Transmeta Subsidiary(ies).”
     1.12 “Transmeta Technology” means Transmeta’s code morphing software and
related technologies, documents, RTL, source code, and other materials, all as
described in Exhibit A attached hereto, as each of the foregoing exists on the
Effective Date (and as they may be supplemented pursuant to the Technology
Transfer Services of Section 4.2).
     1.13 “Time Period” means the period of time beginning on the Effective Date
and ending on the three (3) year anniversary of the Effective Date.
2. LICENSE GRANT AND SUBLICENSING RIGHTS
     2.1 License Grant to Intel. In accordance with the terms of this Section 2,
Transmeta grants to Intel the following license rights:
          (a) In consideration for the License Fee and Intel’s agreement to
enter into amendment number 1 to the Settlement Agreement (defined below),
Transmeta hereby grants to Intel a worldwide, non-transferable and
non-assignable (except as set forth in Section 11.1), sublicensable in
accordance with Sections 2.2, 2.3, 2.4, 2.5 and 2.6, fully-paid-up, irrevocable
and perpetual (except as provided in Section 5.1), non-exclusive license under
all of Transmeta’s Intellectual Property Rights to:
               (i) Exploit the Transmeta Technology as incorporated into Intel
Licensed Products; and
               (ii) Exploit Intel Licensed Products.
          (b) In consideration for the License Fee and Intel’s agreement to
enter into amendment number 1 to the Settlement Agreement (defined below),
Transmeta hereby grants to Intel a worldwide, non-transferable and
non-assignable (except as set forth in Section 11.1), sublicensable in
accordance with Sections 2.2, 2.3, 2.4, 2.5 and 2.6, fully-paid-up, irrevocable
and perpetual (except as provided in Section 5.1), non-exclusive license, solely
under its trade secret rights, to disclose to third parties (including
disclosures designed for the general public or large numbers of third parties)
the Confidential Information embodied or described in the Transmeta Technology
as reasonably necessary to facilitate Intel’s exercise of the rights and the
licenses granted in Section 2.1(a). The Parties acknowledge and agree that the
need for such license expires upon the expiration of Intel’s confidentiality
obligations under Section 6 below. For avoidance of doubt, in doing such
disclosure(s), notwithstanding Section 6, Intel is free to make the Confidential
Information embodied or described in the Transmeta Technology available without
obtaining any agreement of confidentiality by the recipient(s).
     2.2 Sublicenses to Subsidiaries. Intel has the right to deliver any (or
all) of the Transmeta Technology to any Intel Subsidiary, and to sublicense any
(or all) of the license rights granted in Section 2.1 to each such Intel
Subsidiary. For purposes of such sublicense, Intel Licensed Products shall
further include the Subsidiary’s Licensed Products. Intel will ensure the
compliance by each and every such Intel Subsidiary with the terms and conditions
of this Agreement. The Intel Subsidiaries will have no further sublicensing
rights.

 



--------------------------------------------------------------------------------



 



     2.3 Sublicense Upon Divestiture. If Intel sells, spins-out or otherwise
transfers to a third party (the “Acquirer”) in one transaction or a series of
related transactions all or substantially all of the assets related to an Intel
business unit(s) that uses the Transmeta Technology to develop, manufacture or
sell some or all of the Intel Licensed Products, Intel may (without Transmeta’s
consent) deliver the Transmeta Technology to the Acquirer, and may sublicense to
the Acquirer the rights granted in Section 2.1, without any right for the
Acquirer to further sublicense such rights. Following such transaction, Intel
will continue to retain all license and sublicense rights hereunder. This
Section 2.3 shall apply to any Intel Subsidiary, as if it was Intel, to the
extent granted sublicense rights under Section 2.2 hereof.
     2.4 Sublicense Upon Joint Venture. If Intel enters into a transaction or a
series of related transactions with a third party for the purpose of jointly
developing a Joint Product (as defined below), then Intel may (without
Transmeta’s consent) deliver the Transmeta Technology related to such Joint
Product to such third party, and may sublicense to the third party the rights
granted in Section 2.1, without any right for the third party to further
sublicense such rights. For purposes of such sublicense, however, Intel Licensed
Products means only the Joint Product. Following execution of such transaction
or series of transactions, Intel will continue to retain all license and
sublicense rights hereunder. This Section 2.4 shall apply to any Intel
Subsidiary, as if it was Intel, to the extent granted sublicense rights under
Section 2.2 hereof. For purposes of this Section 2.4, a “Joint Product” means a
product that is jointly developed by Intel and a third party with technological
contributions from both Intel and such third party, and Intel’s technological
contribution does not consist solely or substantially solely of a portion (or
the whole) of the Transmeta Technology in its unmodified form.
     2.5 Sublicense to Intel Customers. If Intel determines in its reasonable
discretion that operation or use of an Intel Licensed Product by an Intel
customer would be improved by use of a portion of the Transmeta Technology by
such customer, then Intel has the right to deliver such portion of the Transmeta
Technology to such Intel customer, and to sublicense any (or all) of the license
rights granted in Section 2.1 to such Intel customer, but solely for such Intel
customer’s use of the Transmeta Technology in connection with Intel Licensed
Products. Intel’s customers shall have no right to further sublicense such
rights other than in connection with the customers’ distribution or resale of
Intel Licensed Products.
     2.6 Other Sublicensing Rights. Upon the expiration of the Time Period, in
addition to the other licenses granted to Intel in this Section 2, Intel shall
automatically have the right to deliver any (or all) of the Transmeta Technology
to any third party (including, but not limited to Intel Subsidiaries), and to
sublicense any (or all) of the license rights granted in Section 2.1 to any such
third party (including, but not limited to, Intel Subsidiaries). For purposes of
such sublicense, Intel Licensed Products shall further include the third party’s
Licensed Products. Any such third party will have further sublicense rights as
if it was Intel hereunder.
     2.7 Limitations; No Patent Rights Under this Agreement. Transmeta reserves
for itself all rights and licenses in and to the Transmeta Technology and
Intellectual Property Rights and Patents therein not expressly granted to Intel
hereunder or in that certain Settlement, Release and License Agreement entered
into by the Parties, effective December 31, 2007 (the “Settlement Agreement”).
Neither this Agreement, nor any actions of the Parties contemplated hereunder
(including but not limited to any manufacture or sale of any Licensed Product by
Intel,

 



--------------------------------------------------------------------------------



 



any Intel Subsidiary, or any other direct or indirect Intel sublicensee,
transferee or assignee) shall be construed as: (a) granting any right or license
to Intel, any Intel Subsidiary, any other direct or indirect Intel sublicensee,
or any other third party, with respect to any of Transmeta’s Patents, whether by
implication, estoppel, or otherwise; or (b) exhausting any of Transmeta’s
Patents (or Transmeta’s ability to enforce such Patents). Intel’s (and any of
Intel’s direct or indirect sublicensees’, transferees’ or assignees’)
disclosure, delivery, sublicensing, use or other Exploitation of the Transmeta
Technology and/or Transmeta’s Intellectual Property Rights licensed hereunder in
any manner that infringes or would result in the exhaustion of any Transmeta
Patent rights shall be deemed to be outside the scope of the licenses granted to
Intel hereunder. Nothing in this Agreement shall be construed to restrict,
limit, expand, or otherwise change the patent licenses granted to Intel and its
Subsidiaries pursuant to the Settlement Agreement.
     2.8 Acknowledgment Concerning Third Party Patent Rights. Intel acknowledges
that, without limitation, neither this Agreement, nor the performance of either
Party pursuant to the terms and conditions of this Agreement, grants or confers
upon Intel any rights in any patents of NVIDIA Corporation (“NVIDIA”) as a
result of the exhaustion doctrine or the doctrine of implied licenses or
otherwise. NVIDIA and Transmeta have entered into a contract that requires
inclusion of the preceding sentence in this Agreement. Nothing in this Agreement
or the performance of either Party pursuant to this Agreement shall be construed
to restrict or limit the terms of the Patent Cross License Agreement between
Intel and NVIDIA.
3. LICENSE FEE
     3.1 Payment. Intel shall pay Transmeta a non-refundable fee of Five Million
Dollars ($5,000,000.00 USD) for the grant of the licenses in Section 2 and the
delivery to Intel of the Transmeta Technology pursuant to Section 4.1 of this
Agreement (the “License Fee”). The License Fee will be paid to Transmeta within
FIVE (5) business days of the Effective Date. The entire amount of the License
Fee specified in this Agreement will be paid in U.S. Dollars. Intel shall pay
the entire License Fee to Transmeta by wire transfer for the account of
Transmeta to such account as Transmeta may indicate by written notice to Intel.
     3.2 Taxes. All applicable taxes levied on Transmeta as the licensor in
connection with the grant of licenses to Intel hereunder, including but not
limited to transaction privilege taxes, gross receipts taxes, and other charges
such as duties, customs, tariffs, imposts, and government imposed surcharges
shall be Transmeta’s responsibility. In the event that Intel is prohibited by
law from making payments to Transmeta unless Intel deducts or withholds taxes
therefrom and remits such taxes to the local taxing jurisdiction, then Intel
shall duly withhold and remit such taxes and shall pay to Transmeta the
remaining net amount after the taxes have been withheld. Intel shall not
reimburse Transmeta for the amount of such taxes withheld. When property is
delivered and/or services are provided or the benefit of services occurs within
jurisdictions in which Transmeta collection and remittance of taxes is required
by law, Transmeta shall have sole responsibility for payment of said taxes to
the appropriate tax authorities. In the event Transmeta does not collect tax
from Intel, and Transmeta is subsequently audited by any tax authority,
liability of Intel will be limited to the tax assessment, with no reimbursement
for penalty or interest charges levied on Transmeta. Each Party is

 



--------------------------------------------------------------------------------



 



responsible for its own respective income taxes or taxes based upon gross
revenues, including but not limited to business and occupation taxes.
4. TECHNOLOGY TRANSFER SERVICES
     4.1 Transmeta Obligations: Promptly following execution of this Agreement
by both Parties, Transmeta will deliver to Intel the Transmeta Technology as set
forth in Exhibit A by means of [* * *]. Intel acknowledges that, prior to the
Effective Date, it had a reasonable opportunity to inspect the Transmeta
Technology. Accordingly, the Transmeta Technology shall be deemed accepted by
Intel immediately upon delivery.
     4.2 Technology Transfer Services. During and within the sixty (60) day
period following the Effective Date (the “Technology Transfer Review Period”),
(i) Transmeta will provide Intel with supervised remote electronic access either
(x) through a virtual private network at an Intel facility or (y) at Transmeta’s
facility to those Transmeta engineering materials related to the Transmeta
Technology (excluding third party materials), as those materials exist and are
on-line as of Effective Date, for the purpose of enabling Intel to identify
items, if any, that would facilitate Intel’s use of the Transmeta Technology
delivered pursuant to Section 4.1 and that the Parties reasonably agree should
have been included based on the description at Exhibit A (“Facilitating Items”);
(ii) Transmeta will use commercially reasonable efforts to cooperate and assist
Intel to obtain the Facilitating Items (“Technology Transfer Services”); and
(iii) Transmeta will deliver the Facilitating Items electronically (e.g. by FTP
download).
     4.3 Technical Support From Former Transmeta Employees. Transmeta consents
to Intel seeking support from former Transmeta employees for the sole purpose of
assisting Intel in exercising its rights under the licenses granted to Intel
pursuant to Section 2 above, and Transmeta hereby agrees that any former
Transmeta employees from whom Intel seeks such assistance may disclose any
Transmeta Confidential Information to Intel that is required for such
assistance, provided that the information received by Intel from such former
Transmeta employees is treated by Intel in accordance with the confidentiality
provisions of this Agreement. Notwithstanding anything set forth herein,
Transmeta’s consent does not extend to, without limitation: (i) the disclosure
by any such former Transmeta employee of any Transmeta confidential business or
financial information or the confidential or proprietary information of any
third party; (ii) the infringement or misappropriation of any third party’s
intellectual property rights; and (iii) the breach of any obligations Transmeta
or any such former employee may have to any third party.
5. TERM
     5.1 Term. This Agreement will begin on the Effective Date and will remain
in force perpetually; provided, however, that Transmeta will have the right to
immediately terminate this Agreement, including the licenses granted in
Section 2, by written notice to Intel due to Intel’s failure to pay the License
Fee as set forth in Section 3, if such failure is not corrected within five
(5) business days after Transmeta provides written notice thereof to Intel.
Subject only to the preceding proviso, all licenses granted hereunder are
perpetual and irrevocable.

 



--------------------------------------------------------------------------------



 



     5.2 Survival. The rights and obligations of the Parties under Sections 1, 2
(except as provided in Section 5.1 above), 5, 6, 7, 8.1, 8.3, 10 and 11 of this
Agreement will survive the termination of this Agreement for any reason.
     5.3 Confirmation of Intel’s License Rights. The Parties acknowledge that
the Transmeta Technology is “intellectual property” as defined in
Section 101(35A) of the U.S. Bankruptcy Code (the “Code”), that this Agreement
is governed by Section 365(n) of the Code, and that Intel will have the right to
exercise all rights provided by Section 365(n) of the Code with respect to the
Transmeta Technology. Without limiting the foregoing, the Parties agree that in
the event that any bankruptcy proceeding is filed by or against Transmeta, and
the bankruptcy trustee or debtor-in-possession rejects this Agreement, Intel
will have the right to exercise all rights provided by Section 365(n) of the
Code, including the right to retain its license rights to the Transmeta
Technology under this Agreement and any agreement ancillary to this Agreement,
subject to Intel’s ongoing compliance with this Agreement.
     5.4 No Right for Transmeta to Seek Injunction.
          (a) Transmeta expressly agrees that it will not seek, obtain or
enforce any injunction to directly or indirectly prevent or interfere with
Intel’s direct or indirect manufacture, use, import, sale, offer for sale,
distribution or other disposal of Intel Licensed Products containing the
Transmeta Technology or derivatives thereof, which injunction is based upon
infringement or misappropriation by Intel of Transmeta’s Intellectual Property
Rights licensed pursuant to this Agreement. Transmeta expressly acknowledges and
agrees that, in the event of any breach of this Agreement by Intel, Transmeta’s
remedies for such breach will be limited to an action for damages.
          (b) In the event of any Change of Control of Transmeta or any of its
Subsidiaries, or any assignment or transfer of this Agreement by Transmeta
pursuant to Section 11.1, whether by operation of law or otherwise, Transmeta’s
agreement set forth in Section 5.4(a) shall not be construed as granting any
rights under, or as otherwise applying to, any Patents or other Intellectual
Property Rights of the Merger Partner, Acquiring Person, or an assignee,
acquirer or transferee pursuant to Section 11.1, except to the extent such
Intellectual Property Rights would otherwise be subject to such agreement set
forth in Section 5.4(a) in the absence of such Change of Control, assignment,
transfer, or succession.
6. CONFIDENTIALITY
     6.1 Confidential Information. “Confidential Information” means any business
or technical information of Transmeta that is identified and/or marked by
Transmeta as Confidential Information at the time of disclosure or that a Party
would reasonably expect to be treated as confidential under the circumstances.
Confidential Information may include, but is not limited to, any information
relating to business processes, operations, product plans, designs, costs,
product prices and names, finances, marketing plans, business opportunities,
personnel, research, development or know-how. In addition, for the purpose of
this Agreement, the Transmeta Technology, and any information contained,
embodied, or described therein or disclosed or made accessible by Transmeta in
connection with providing Technology Transfer Services pursuant to

 



--------------------------------------------------------------------------------



 



Section 4.2, shall be deemed Transmeta’s Confidential Information unless and
until such information falls into any of the exceptions as provided in
Section 6.4 below.
     6.2 Disclosure Restrictions. For a period of five (5) years from the
Effective Date, Intel will not use any of the Confidential Information except as
expressly licensed in Section 2 above, and will not disclose Confidential
Information to any third party except to its employees and consultants as is
reasonably required in connection with the exercise of its rights and the
fulfillment of its obligations under this Agreement (and, in case of any
consultants, only subject to binding disclosure restrictions at least as
protective as those protecting Intel’s own confidential information of similar
nature and importance). Intel will use all reasonable efforts to protect and to
maintain the confidentiality of all of Transmeta’s Confidential Information in
its possession or control by using the efforts that Intel ordinarily uses with
respect to its own confidential information of similar nature and importance,
but in no event less than reasonable efforts.
     6.3 Confidentiality of Agreement. The Parties shall maintain the
confidentiality of the terms of this Agreement (including but not limited to the
amount of the License Fee) on a perpetual basis, and accordingly shall not
disclose such terms to any third party without the express written consent of
the other Party, except that the foregoing obligations will not restrict either
Party from disclosing the terms of this Agreement: (i) pursuant to the order or
requirement of a court administrative agency, or other governmental body,
provided that the Party required to make such a disclosure gives reasonable
notice to the other Party, to the extent reasonably practicable, so that the
other Party may contest such an order or requirement or seek confidential
treatment; (ii) on a confidential basis to its legal or professional advisors;
(iii) as required under applicable securities regulations; and (iv) subject to
execution of reasonable and customary written confidentiality agreements
consistent with the restrictions set forth herein, to present or future
providers of capital and/or potential acquirers of such Party or its assets
associated with the subject matter of this Agreement.
     6.4 Exclusions. The obligations set forth in Section 6.2 will not apply to
any information that: (i) is or becomes generally known to the public through no
fault or breach of this Agreement by Intel; (ii) Intel can document was
rightfully known to Intel at the time of disclosure without an obligation of
confidentiality owed to Transmeta; (iii) Intel can document was independently
developed by Intel without use of Transmeta’s Confidential Information; or
(iv) Intel rightfully obtains from a third party without restriction on use or
disclosure. Furthermore, the obligations set forth in Section 6.2 are subject
to, and shall not be construed as limiting, Intel’s rights to disclose
Confidential Information embodied or described in the Transmeta Technology under
Section 2.1(b) of this Agreement.
7. OWNERSHIP
     7.1 Intellectual Property Ownership. It is acknowledged and agreed by the
Parties that nothing in this Agreement shall affect either Party’s ownership of
any Intellectual Property Rights which exist as of the Effective Date or will be
generated independent of this Agreement thereafter.

 



--------------------------------------------------------------------------------



 



     7.2 Proprietary Notices. Intel will not delete or in any manner alter the
patent, copyright, trademark, and other proprietary rights notices of Transmeta
(and its suppliers and licensors, if any) appearing on or in the Transmeta
Technology, as provided or otherwise made available by Transmeta hereunder.
Intel shall reproduce such notices on or in all copies it makes of the Transmeta
Technology.
8. REPRESENTATIONS AND WARRANTIES
     8.1 Warranty of Authority. Each Party represents and warrants to the other
Party that it has the necessary corporate power, right and authority to enter
into this Agreement, to carry out its obligations under this Agreement, and to
grant the rights herein granted.
     8.2 Intellectual Property Warranties. Transmeta makes the following
representations and warranties to Intel in connection with the Transmeta
Technology:
          (a) To the best of Transmeta’s knowledge and belief as of the
Effective Date, Transmeta has the right to license the Transmeta Technology to
Intel, and Transmeta’s licensing of the Transmeta Technology to Intel will be
free of any claims, liens or conflicting rights in favor of any third party.
          (b) To the best of Transmeta’s knowledge and belief as of the
Effective Date, the Transmeta Technology does not infringe a third party’s
copyrights or trade secrets, or to Transmeta’s knowledge as of the Effective
Date, a third party’s patent.
          (c) To the best of Transmeta’s knowledge and belief as of the
Effective Date, there are no royalties to be paid by Intel to any other third
party as a result of Intel utilizing the Transmeta Technology.
          Intel acknowledges that its sole remedy for breach of the
representations and warranties made in this Section 8.2 are stated in Section 9
of this Agreement.
     8.3 Warranty Disclaimer of Transmeta. THE TRANSMETA INTELLECTUAL PROPERTY
RIGHTS, TRANSMETA TECHNOLOGY AND TECHNOLOGY TRANSFER SERVICES ARE PROVIDED AND
MADE AVAILABLE UNDER THIS AGREEMENT “AS IS” AND WITH ALL FAULTS. EXCEPT AS
EXPRESSLY SET FORTH IN SECTIONS 8.1 AND 8.2, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TRANSMETA SPECIFICALLY AND EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES AND CONDITIONS WITH RESPECT TO THE TRANSMETA TECHNOLOGY, TECHNOLOGY
TRANSFER SERVICES AND TRANSMETA’S INTELLECTUAL PROPERTY RIGHTS, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OR CONDITIONS
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUALITY, OR
NON-INFRINGEMENT, EVEN IF TRANSMETA HAS BEEN MADE AWARE OF ANY PARTICULAR INTEL
REQUIREMENTS. THE TRANSMETA TECHNOLOGY INCLUDES MATERIALS THAT ARE SUBJECT TO
OPEN-SOURCE LICENSING TERMS AND CONDITIONS.

 



--------------------------------------------------------------------------------



 



9. INFRINGEMENT INDEMNITY
     9.1 Transmeta Obligations. Subject to Sections 9.2 and 9.4, Transmeta will,
at its expense: (i) defend any third-party action or proceeding brought against
Intel to the extent it is based upon a claim that the Transmeta Technology, as
provided by Transmeta to Intel under this Agreement, infringes or
misappropriates any Intellectual Property Right of any third party; and
(ii) settle such claim and pay any costs, damages and reasonable attorneys’ fees
attributable to such claim incurred by Intel and/or Intel Subsidiaries in
relation to this claim or that are payable in a settlement approved in advance
and in writing by Transmeta, provided, however, that Transmeta shall not enter
into any settlement that would impose any obligations or liability upon Intel
without Intel’s prior written consent. This Section 9 shall apply to an Intel
Subsidiary licensed under Section 2, as if the Subsidiary was Intel, except as
specifically set forth herein.
     9.2 Conditions to Defense Obligations. Transmeta will have no obligations
to Intel under this Section 9 unless Intel: (i) provides Transmeta with written
notice of the claim within thirty (30) days of receiving notice of the claim,
and no later than the second anniversary of the Effective Date; and
(ii) provides Transmeta with all reasonably required information and assistance,
at Transmeta’s expense, to defend or settle the claim. Intel reserves the right
to retain counsel, at Intel’s expense, to participate in the defense and
settlement of any such claim. Without limiting the foregoing conditions, the
Parties acknowledge that claims made or arising more than two years after the
Effective Date will in no event be eligible for defense or indemnity under
Section 9.1. Furthermore, in no event shall Transmeta’s cumulative liability
under this Section 9 exceed [* * *] Dollars ($[* * *] USD).
     9.3 Injunctions. If Intel’s use of the Transmeta Technology is, or in
Transmeta’s opinion is likely to be, enjoined due to a claim of the type
specified in Section 9.1 above, then, subject to the conditions set forth in
Section 9.2 above, Transmeta will, at its sole option and expense, either:
(i) promptly procure for Intel the right to continue using the Transmeta
Technology under the terms of this Agreement; (ii) promptly replace or modify
the Transmeta Technology to make it non-infringing but substantially equivalent
in function; or (iii) promptly notify Intel that it cannot implement options
(i) or (ii) under this Section 9.3. Upon Transmeta’s notification of Intel under
Section 9.3(iii), the Time Period shall immediately and automatically be reduced
to end twelve (12) months after the date of such notification, if, at the time
of Transmeta’s notification, the Time Period has more than twelve (12) months
until its expiration.
     9.4 Exclusions. Notwithstanding the terms of Section 9.1, Transmeta will
have no liability for any infringement or misappropriation claim of any kind to
the extent it results from: (i) modifications to the Transmeta Technology not
made by Transmeta or a party authorized in writing by Transmeta, if a claim
would not have occurred but for such modifications; (ii) the combination,
operation or use of the Transmeta Technology with any data, software, products
or devices not provided by Transmeta or in connection with processes not
provided by Transmeta, if a claim would not have occurred but for such
combination, operation or use; (iii) use of the Transmeta Technology by or on
behalf of Intel or any Intel Subsidiary other than in accordance with this
Agreement; or (iv) use of the Transmeta Technology in any manner that would
cause Transmeta to continue to incur liability to a third party with respect to
an infringement or misappropriation claim after notice from Transmeta to cease
use thereof.

 



--------------------------------------------------------------------------------



 



     9.5 Sole Remedy of Intel. AS BETWEEN TRANSMETA AND INTEL, THE PROVISIONS OF
THIS SECTION 9 SET FORTH TRANSMETA’S SOLE AND EXCLUSIVE OBLIGATIONS, AND INTEL’S
SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT TO ANY THIRD-PARTY CLAIMS OF ANY KIND
RELATED TO THE TRANSMETA TECHNOLOGY, TRANSMETA INTELLECTUAL PROPERTY RIGHTS,
INTEL LICENSED PRODUCTS, AND TECHNOLOGY TRANSFER SERVICES PROVIDED BY OR FOR
TRANSMETA UNDER THIS AGREEMENT.
10. LIMITATION OF LIABILITY
     10.1 Exclusion of Damages. NEITHER PARTY WILL BE LIABLE FOR ANY INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF USE,
DATA, BUSINESS, PROFITS, OR GOODWILL) IN CONNECTION WITH, ARISING OUT OF, OR
RELATING TO THIS AGREEMENT OR THE USE OR PROVISION OF THE TRANSMETA INTELLECTUAL
PROPERTY RIGHTS OR TRANSMETA TECHNOLOGY, OR FROM TECHNOLOGY TRANSFER SERVICES
PERFORMED BY OR FOR TRANSMETA UNDER THIS AGREEMENT, WHETHER SUCH LIABILITY
ARISES FROM ANY CLAIM BASED UPON CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE, AND WHETHER OR NOT A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. The limitation set forth in the
previous sentence will not apply to or restrict in any manner: (a) either
Party’s liability arising from a breach of Section 6; or (b) either Party’s
liability arising out of any infringement, misappropriation or violation of the
other Party’s Patent or Intellectual Property Rights.
     10.2 Total Liability. IN NO EVENT WILL EACH OF TRANSMETA’S TOTAL LIABILITY
TO INTEL AND INTEL’S TOTAL LIABILITY TO TRANSMETA IN CONNECTION WITH, ARISING
OUT OF, OR RELATING TO THIS AGREEMENT, FROM ALL CAUSES OF ACTION AND THEORIES OF
LIABILITY, EXCEED [* * *] DOLLARS ($[* * *] USD). The limitation set forth in
the previous sentence will not apply to or restrict in any manner: (a) either
Party’s liability arising from a breach of Section 6; (b) either Party’s
liability arising out of any infringement, misappropriation or violation of the
other Party’s Patent or Intellectual Property Rights; or (c) Intel’s breach of
its obligation to pay the License Fee pursuant to Section 3.
     10.3 Acknowledgment. Intel acknowledges that Transmeta has entered into
this Agreement in reliance on the above limitations of liability, and that the
same constitute a material basis of the bargain between the Parties. The Parties
have agreed that the limitations specified above will survive any expiration or
termination of this Agreement and will apply even if any limited remedy
specified in this Agreement is found to have failed of its essential purpose.
11. GENERAL PROVISIONS
     11.1 Assignment of Agreement. Transmeta may assign or transfer this
Agreement and/or any rights and/or obligations hereunder, in whole or in part,
whether by operation of law or otherwise, provided that any such assignee or
transferee shall agree in writing to be bound by the terms and conditions of
this Agreement. Intel may not assign or transfer this Agreement

 



--------------------------------------------------------------------------------



 



and/or any rights and/or obligations hereunder, in whole or in part, whether by
operation of law or otherwise, without Transmeta’s prior written consent, except
that, Intel may assign this Agreement to a third party that acquires all or
substantially all of Intel’s assets related to the manufacture of Intel Licensed
Products utilizing the Transmeta Technology, provided that, in such event, Intel
shall be deemed to agree not to thereafter use or disclose the Transmeta
Technology. Any attempt to transfer or assign this Agreement, or any rights or
obligations hereunder, except as permitted pursuant to this Section 11.1, shall
be void and without effect. Subject to the foregoing, the rights and obligations
of the Parties will be binding upon and inure to the benefit of the Parties’
permitted successors and lawful transferees and assigns. For avoidance of doubt,
nothing in this Section 11.1 shall limit or restrict Intel’s ability, prior to
an assignment of this Agreement by Intel to a third party, to exercise the
licensing and sublicensing rights granted to Intel by Transmeta under Section 2
of this Agreement.
     11.2 Assignment of Transmeta Intellectual Property Rights. In the event
that Transmeta assigns or transfers the whole or any portion of its Intellectual
Property Rights licensed herein to Intel, the assignee or transferee of such
Intellectual Property Rights shall agree in writing to be bound by the terms of
the license rights granted herein.
     11.3 Independent Contractors. In performing their respective duties under
this Agreement, each of the Parties will be operating as an independent
contractor. Nothing contained herein will in any way constitute any association,
partnership, or joint venture between the Parties hereto. Neither Party will
have the power to bind the other Party or incur obligations on the other Party’s
behalf without the other Party’s prior written consent.
     11.4 Notice. All notices required or permitted under this Agreement will be
in writing and delivered by confirmed facsimile transmission, by courier or
overnight delivery services, or by certified mail, and in each instance will be
deemed given upon receipt. All communications will be sent to the addresses set
forth below or to such other address as may be specified by either Party to the
other in accordance with this Section. Either Party may change its address for
notices under this Agreement by giving written notice to the other Party by the
means specified in this Section.

 



--------------------------------------------------------------------------------



 



         
If to Transmeta:
      If to Intel:
 
       
 
       
President
      General Counsel
Transmeta Corporation
      Intel Corporation
2540 Mission College Blvd.
      2200 Mission College Blvd.
Santa Clara, CA 95054
      Santa Clara, CA 95052
 
       
With copies to:
      With a copy to:
General Counsel
      Director of Licensing
Transmeta Corporation
      Intel Corporation
2540 Mission College Blvd.
      2200 Mission College Blvd.
Santa Clara, CA 95054
      Santa Clara, CA 95052
 
       
Mark A. Leahy, Esq.
       
Fenwick & West LLP
       
801 California Street
       
Mountain View, CA 94041
       

     11.5 Compliance with Law; Export Controls. Each Party will comply with all
laws and regulations applicable to such Party’s performance of this Agreement.
Without limiting the generality of the foregoing, each Party will comply fully
with all relevant export laws and regulations of the United States and all other
countries having competent jurisdiction (“Export Laws”) to ensure that neither
the Transmeta Technology nor any direct product thereof or technical data
related thereto is: (i) exported or re-exported directly or indirectly in
violation of Export Laws; or (ii) used for any purposes prohibited by the Export
Laws, including, but not limited to nuclear, chemical, or biological weapons
proliferation.
     11.6 Waiver. No failure by either Party to exercise or enforce any of its
rights under this Agreement will act as a waiver of such rights, and no waiver
of a breach in a particular situation will be held to be a waiver of any other
or subsequent breach.
     11.7 Severability. If any provision of this Agreement is found invalid or
unenforceable, that provision will be enforced to the maximum extent possible,
and the other provisions of this Agreement will remain in force.
     11.8 Non-Exclusive Remedy. Except as otherwise set forth in this Agreement,
the exercise by either Party of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or otherwise.
     11.9 Force Majeure. Neither Party will be liable to the other Party for any
delay or failure in its performance of this Agreement to the extent that such
delay or failure is due to causes beyond its reasonable control, including, but
not limited to, acts of God, fires, earthquake, explosions, labor disputes, war,
terrorism, riots, inability to obtain energy or supplies, provided, that the
non-performing Party promptly furnishes notice to the other Party and resumes
performance as soon as practicable.

 



--------------------------------------------------------------------------------



 



     11.10 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware. The Parties expressly
disclaim the application of the U.N. Convention on Contracts for the
International Sale of Goods.
     11.11 Entire Agreement. This Agreement, including its exhibits, constitutes
the complete and exclusive understanding and agreement between the Parties
relating to the subject matter hereof and supersedes all contemporaneous and
prior understandings, agreements and communications (both written and oral)
relating to its subject matter; provided, however, that this Agreement shall not
be construed as limiting or otherwise affecting the Settlement Agreement and any
amendments thereto. No modifications, alterations or amendments will be
effective unless in writing signed by duly authorized representatives of both
Parties.
     11.12 Publicity. Except as required by applicable law, neither Party will
individually make or issue any press release or public statement related to this
Agreement or any of the rights or obligations undertaken by either Party
hereunder unless agreed otherwise in writing by both Parties prior to the
issuance of any such press release or public statement.
     11.13 Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly-authorized representatives as of the Effective Date.

                  TRANSMETA CORPORATION:       INTEL CORPORATION:
 
               
By:
  /s/ LESTER M. CRUDELE       By:   /s/ SUZAN A. MILLER
 
               
Name:
  Lester M. Crudele       Name:   Suzan A. Miller
Title:
  President & Chief Executive Officer       Title:   VP & Deputy General Counsel
Date:
  September 22, 2008       Date:   September 22, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Transmeta Technology:
The Transmeta Technology consists of [* * *] the following:
[* * *]

 